Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Response
In Applicant's Response dated 10/1/2021, Applicant amended the Claims and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The prior art rejection of the Claims under 35 U.S.C. 102 and 103 previously set forth are maintained.
	The examiner appreciates the applicant noting where the support for the amendments is located in the specification. 
The application was filed 4/27/2017 with a claimed priority to provisional 62/328,469 filed 04/27/2016 and provisional 62/485,908 filed 04/15/2017.
Claim(s) 1-35 are pending for examination. Applicant elected claims 1, 7-12, 18, 24-29 which remain rejected. Claim(s) 1, 18, 27 is/are independent claim(s). Claims 2-6, 13-17, 19-23, 30-35 are withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torben Lage Frandsen; “Microsoft Office Excel 2007”; ISBN 978-87-7681-675-9; https://archive.org/details/MicrosoftOfficeExcel/page/n127; Published 2010; 135 pages (cited in IDS submitted 9/16/2019) (Frandsen) in view of Jiang; Lin et al. US Pub. No. 2015/0324437 (Jiang).

Claim 1: 
	Frandsen teaches: 
A method, comprising:
accessing a data element [page 83-102] (use cell data to generate a chart) [page 84-85] (spreadsheet values in cells used for chart);
…

[Examiner Interpretation: the examiner interprets, in the broadest reasonable interpretation, the “visualization element (VE)” to be any element that visualizes multiple data points.]

… providing a first view in response to the data element, the first view comprising at least a portion of the data element [¶ 0042, Fig. 3] (grid populated with extracted data is “in response to the data element”) [¶ 0052, Fig. 5D] (grid table) [for an alternate interpretation see also: ¶ 0059-61, Fig. 7B] (Fig 7B is the first view);
determining a visualization element (VE) in response to the data element [¶ 0053-54] (transformation for each grid cell is stored and retrieved from the transformation history store, the “visualization element” is determined from the history store regarding each cell or “data element”) [¶ 0055-57, Fig. 6] (each row in the Transformation History View is a “visualization element” that is added to the interface in response to user selection and the cells in the table or the “data element”) [for an alternate interpretation see also: ¶ 0062, Fig. 8] (transformation 806, 808 in Fig 8. each row being a “visualization element” in response to the data element for the cell), and further in response to a user visualization selection and a user context value [¶ 0055-57, Fig. 6] (when user selects the transformation indicator it is a “user visualization selection” and the cells or column selected are the “context value”) [for an alternate interpretation see also: ¶ 0061] (upon user request for the transformation UI Fig. 6 is generated and this is “in response to a user visualization selection”), wherein the user context value comprises at least one value selected from the values consisting of: a document type value, a document location value, a template data association value, or a user selected data association value [¶ 0055-57, Fig. 6] (transformation history view with the LName column being “a document location value”, this will work for any column with a transformation indicator) [for an alternate interpretation see also: ¶ 0059, Fig. 7A] ; and
providing a second view in response to the VE and the data element, wherein the first view and the second view are depictions of the data element at separate points in time [¶ 0054-58, Figs. 3, 6] (Fig. 3 is the “first view”, Fig. 6 is the “second view” with the LName column expanded and the transformation history view shows the LName at different times for each row, where each row in the Transformation History View is a “visualization element” and together with the original element they are the “second view”) [for an alternate interpretation see also: ¶ 0061-62, Figs. 7B, 8] (Fig. 7B is the “first view” and Fig. 8 is the “second view” with the transformation 806, 808 in Fig 8. each being a “visualization element”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using spreadsheets in Frandsen and the method of viewing data in Jiang, with a reasonable expectation of success. 
	The motivation for this combination would have been to present data “in an intuitive and easy to consume environment” [Jiang: ¶ 0005, 09].
	
Claims 7-12, 18, 24-29 rejected under 35 U.S.C. 103 as being unpatentable over Torben Lage Frandsen; “Microsoft Office Excel 2007”; ISBN 978-87-7681-675-9; https://archive.org/details/MicrosoftOfficeExcel/page/n127; Published 2010; 135 pages (cited in IDS submitted 9/16/2019) (Frandsen) in view of Jiang; Lin et al. US Pub. No. 
Claim 7: 
	Frandsen teaches: 
	The method of claim 1, wherein the user visualization selection comprises at least one value determined according to at least one operation selected from the operations consisting of:
… 
interpreting a user selection value comprising at least one value selected from the values consisting of: a row selection, a column selection, and a data value selection [page 13] (column, row, or cell selection);
…
determining a plurality of discrete options in response to at least one parameter selected from the parameters consisting of: a document type value, a document location value, a prior user operation, a template data association value, and a user selected data association value; and interpreting a user selection value comprising at least one of the discrete options [page 86-100] (template) [page 117-118] (linking workbooks, retrieve data from other workbooks) [page 119-123] (macros) [page 124] (nested functions) [page 126-129] (mathematical and statistical functions) [page 130-131] (analyze data) [page 19-20] (cell pointer, autofill is a “prior user operation”) [page 33-36] (series with numbers, Fibonacci sequence) [page 49-51] (number format);
…
determining at least one continuous option in response to at least one parameter selected from the parameters consisting of: a document type value, a document location value, a prior user operation, a template data association value, and a user selected data association value; and interpreting a user selection value comprising the at least one continuous option [page 86-100] (template) [page 117-118] (linking workbooks, retrieve data from other workbooks) [page 119-123] (macros) [page 124] (nested functions) [page 126-129] (mathematical and statistical functions) [page 130-131] (analyze data) [page 19-20] (cell pointer, autofill is a “prior user operation”) [page 33-36] (series with numbers, Fibonacci sequence) [page 49-51] (number format).

	Frandsen, Jiang fails to teach, but Kotler teaches: 
interpreting a user selection value comprising a primary table and a secondary table [¶ 0034-35, 68] (integrating spreadsheet functionality into word processing text and tables, the word processing function is a “text flow entry on a text flow surface”) [¶ 0056] (cell groups and cell references) [¶ 0057] (types of functions for cell groups include analysis functions, statistical functions, and trigonometric functions) [¶ 0019] (spreadsheet functionality) [¶ 0034-35, 68, Figs. 2-6, 9-10] (integrating spreadsheet functionality into word processing text and tables, Figures show spreadsheet table in the word processing document,).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using spreadsheets in Frandsen with the method of with the method of viewing data in Jiang 
The motivation for doing so would have been for providing a richer integration experience by integrating spreadsheet functionality into word processing tables [Kotler: ¶ 0008, 12, 35].

Frandsen, Jiang, Kotler fails to teach, but Rubin teaches: 
	(Examiner Interpretation: the examiner interprets “discrete options” to be integer numbers and “continuous options” to be floating point numbers as described in the published specification ¶ [1233])
…
determining a plurality of discrete options in response to the user context value, and interpreting a user selection value comprising at least one of the discrete options [¶ 000084, 96, 100] (floating point and integer, a floating point number is “continuous” an integer number is “discrete”) [¶ 0097-99, 106, 231-234] (spreadsheet);
determining a plurality of discrete options [¶ 0054, 57, 59, 102, 114, 123, 195] (select data, select spreadsheet) …
… 
determining at least one continuous option in response to the user context value, and interpreting a user selection value comprising the at least one continuous option [¶ 000084, 96, 100] (floating point and integer, a floating point number is “continuous” an integer number is “discrete”) [¶ 0097-99, 106, 231-234] (spreadsheet); and
determining at least one continuous option [¶ 0054, 57, 59, 102, 114, 123, 195] (select data, select spreadsheet) … 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using spreadsheets in Frandsen with the method of with the method of viewing data in Jiang with the method of with the method of combing word processing and spreadsheets in Kotler with the method of chart and data visualization in Rubin, with a reasonable expectation of success.
The motivation for doing so would have for improving how data is conveyed and displayed to a user [Rubin: ¶ 0001-04] and because Rubin is assigned to Microsoft, which created Excel described in Frandsen.

Claim 8: 
	Jiang teaches: 

Frandsen teaches: 
The method of claim 1, further comprising determining the user visualization selection in response to a user control input [¶ 0055-57, Fig. 6] (when user selects the transformation indicator it is a “user control input” and the cells or column selected are the “context value”) [for an alternate interpretation see also: ¶ 0061] (upon user request for the transformation UI Fig. 6 is generated and this is “in response to a user control input”). 

The method of claim 1, further comprising determining the user visualization selection in response to a user control input [page 83-102] (use cell data to generate a chart).

Claim 9: 
	Frandsen teaches: 
The method of claim 8, further comprising:
wherein the user control input comprises a user selection value from a plurality of discrete options;
determining at least one profile value in response to the user control input, wherein the profile value comprises at least one profile value selected from the profile values consisting of: a sorting profile, a data hierarchy profile, a filtering profile, an aggregating profile, and a formatting profile[page 73-75] (sort) [page 76-82] (pivot tables) [page 52-57] (formatting) [page 57-61] (themes and styles) [page 63-73] (filtering, advanced filtering, filtering with formulas) [page 27-28] (sum function) [page 29] (average function) [page 124] (nested function); and
determining the VE further in response to the profile value [page 83-102] (use cell data to generate a chart).
	
Rubin teaches: [¶ 000084, 96, 100] (floating point and integer, a floating point number is “continuous” an integer number is “discrete”) [¶ 0097-99, 106, 231-234] (spreadsheet)

Claim 10: 
	Frandsen teaches: 
The method of claim 9, further comprising determining the plurality of discrete options in response to at least one parameter selected from the parameters consisting of: a time value, a selected range of time values, a data field value, a selected range of data field values, a data reference value, and a selected range of values corresponding to the data reference value [page 51-52] (date and time selection) [page 13] (column, row, or cell selection) element [page 83-102] (use cell data to generate a chart) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that most, if not all, spreadsheets have different types of data and allow for the selection of cells with different types of data in different ranges.

Claim 11: 
	Frandsen teaches: 
The method of claim 8, further comprising:
wherein the user control input comprises a user selection value from at least one continuous option;
determining at least one profile value in response to the at least one continuous option, wherein the profile value comprises at least one profile value selected from the profile values consisting of: a sorting profile, a data hierarchy profile, a filtering profile, an aggregating profile, and a formatting profile [page 73-75] (sort) [page 76-82] (pivot ; and
determining the VE further in response to the profile value [page 83-102] (use cell data to generate a chart).

Rubin teaches: [¶ 0084, 96, 100] (floating point and integer, a floating point number is “continuous” an integer number is “discrete”) [¶ 0097-99, 106, 231-234] (spreadsheet). 

	The specification describes “continuous” as “(e.g., lacking discrete divisions in available values); that is based on a floating point value” (published specification: ¶ [1233]). 
	Excel 2007 used floating point numbers. (see: https://www.microsoft.com/en-us/microsoft-365/blog/2008/04/10/understanding-floating-point-precision-aka-why-does-excel-give-me-seemingly-wrong-answers/ and https://support.microsoft.com/en-us/office/set-rounding-precision-e5d707e3-07a8-4df2-810c-218c531eb06a) 
The Frandsen book is about Excel 2007 so it would use floating point numbers as well. Frandsen also discloses controlling how many decimal places to display [page 49-52], as well as Pi [page 127], and functions for manipulating decimal places [page 128]. 

	It was well know and would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Frandsen includes floating point numbers. 
	Rubin was used to back up the assertion that floating point numbers is spreadsheets are well known.

Claim 12: 
	Frandsen teaches: 
The method of claim 11, wherein the at least one continuous option comprises a time display, and wherein the user control input comprises at least one of a time value or a selected range of time values [page 51-52] (date and time selection) [page 13] (column, row, or cell selection) element [page 83-102] (use cell data to generate a chart). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that most, if not all, spreadsheets have different types of data and allow for the selection of cells with different types of data in different ranges.
Rubin teaches: [¶ 000084, 96, 100] (floating point and integer, a floating point number is “continuous” an integer number is “discrete”) [¶ 0097-99, 106, 231-234] (spreadsheet)
	
Claims 18, 24-29: 

Claims 18 and 27 also describe a client/server model and performing functions on the client and server. Rubin discloses: [¶ 0071] (different client/server models). 
Claim(s) 24 is/are an element substantially similar to an element of Claim 7 and are rejected using the same art and the same rationale as Claim 7. 
Claim(s) 25 is/are an element substantially similar to an element of Claim 7 and are rejected using the same art and the same rationale as Claim 7. 
Claim(s) 26 is/are an element substantially similar to an element of Claim 7 and are rejected using the same art and the same rationale as Claim 7. 
Claim(s) 28 is/are an element substantially similar to an element of Claim 9 and are rejected using the same art and the same rationale as Claim 9. 
Claim(s) 29 is/are an element substantially similar to an element of Claim 11 and are rejected using the same art and the same rationale as Claim 11. 

Alternate Rejection:
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torben Lage Frandsen; “Microsoft Office Excel 2007”; ISBN 978-87-7681-675-9; https://archive.org/details/MicrosoftOfficeExcel/page/n127; Published 2010; 135 pages (cited in IDS submitted 9/16/2019) (Frandsen) in view of Mullins; Christopher Lee et al. US Pub. No. 2016/0378734 (Mullins).
Claim 1: 
	Frandsen teaches: 
A method, comprising:
accessing a data element [page 83-102] (use cell data to generate a chart) [page 84-85] (spreadsheet values in cells used for chart);
…

[Examiner Interpretation: the examiner interprets, in the broadest reasonable interpretation, the “visualization element (VE)” to be any element that visualizes multiple data points.]
Frandsen fails to teach, but Mullins teaches:
… providing a first view in response to the data element, the first view comprising at least a portion of the data element [Fig. 22, 24, 27] (first view of a document with data elements of text in Fig. 22, and child fragment graph in Fig. 27);
determining a visualization element (VE) in response to the data element [¶ 0088, 99, Figs. 20, 24] (primary timeline with annotation or revisions of the document is a “visualization element”) [¶ 0078] (stored revision history), and further in response to a user visualization selection and a user context value [¶ 0079, 83] (document ID specifying the identity of a document and point in time) [¶ 0108] (document of different types), wherein the user context value comprises at least one value selected from the values consisting of: a document type value, a document location value, a template data association value, or a user selected data association value [¶ 0079, 83] (document ID specifying the identity of a document and point in time); and
providing a second view in response to the VE and the data element, wherein the first view and the second view are depictions of the data element at separate points in time [ Figs. 23, 28] (second view of the document with a data element at a “separate” time).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using spreadsheets in Frandsen and the method of viewing revisions in Mullins, with a reasonable expectation of success. 
	The motivation for this combination would have been to enable “users to easily and intuitively access valuable, useful information about any document's revision history” [Mullins: ¶ 0053].


Alternate Rejection:
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torben Lage Frandsen; “Microsoft Office Excel 2007”; ISBN 978-87-7681-675-9; https://archive.org/details/MicrosoftOfficeExcel/page/n127; Published 2010; 135 pages (cited in IDS submitted 9/16/2019) (Frandsen) in view of Hsiao; Fang I. et al. US Pub. No. 2015/0341212 (Hsiao).
Claim 1: 
	Frandsen teaches: 
A method, comprising:
accessing a data element [page 83-102] (use cell data to generate a chart) [page 84-85] (spreadsheet values in cells used for chart);
…

[Examiner Interpretation: the examiner interprets, in the broadest reasonable interpretation, the “visualization element (VE)” to be any element that visualizes multiple data points.]
Frandsen fails to teach, but Hsiao teaches:
… providing a first view in response to the data element, the first view comprising at least a portion of the data element [¶ 0136, Fig. 6A, 6B] (the event is the “data element” and the event list is a “first view” of “the data element”);
determining a visualization element (VE) in response to the data element [¶ 0137, Fig. 7A] (visualization tab displays a visualization element “in response to” the events or “data elements), and further in response to a user visualization selection and a user context value [¶ 0145, Fig. 7B] (time range field), wherein the user context value comprises at least one value selected from the values consisting of: a document type value, a document location value, a template data association value, or a user selected data association value [¶ 0150-151, 153, 157-158] (types of event data and other types of information); and
providing a second view in response to the VE and the data element, wherein the first view and the second view are depictions of the data element at separate points in time [¶ 0013, 122-123, 129, 136-137] (changing a time range associated with the set of .

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using spreadsheets in Frandsen and the method of data visualization in Hsiao, with a reasonable expectation of success. 
	The motivation for this combination would have been to “improve user understanding and/or decision-making” [Hsiao: ¶ 0009].

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Gilchrist; Ronald Kent et al. US 20170337194 teaches: slider, change time range, timeline visualization of document activity. 
Pasupathy; Shankar et al. US 20170124167 teaches: visualization depict how the states of objects and relationships there between have changed between the time points T1 and T2.
Fern; Kenneth et al. US 20170185574 teaches: scrolling scroll control 836 to a position along the document timeline 802 corresponding to the dual delta icons. 

Nguyen; Huy et al. US 20080222510 teaches: [¶ 0038, Fig.13], cell watch, viewing history of user specified range of cells. 
Talati; Sumit US 20180165254 teaches: construct a complete history of all changes made to an individual spreadsheet. 
Cheng; Morgan Mao et al. US 20070220415 teaches: change history for cell or table, audit trail. 
Milton; Michael L. US 20070219956 teaches: Tab 67 "change history" allows the user to view the history of changes made to the table by its owner. 
Creason; John D. et al. US 20160055139 teaches: [¶ 0041] modification history. 
Frei; Brent et al. US Pub. No. 2017/0185592 (Frei) teaches: [¶ 0067] (history data is recorded and is used to create views or animations displaying transformations over time) [¶ 0043, 48-49, 52, 58-59] (interaction data store) [¶ 0050, 52, 59, 61] (collaboration graph generation).

Response to Arguments
Applicant's arguments filed 10/1/2021 have been fully considered but they are not persuasive.
As an initial matter, the examiner has added more explanation to the rejection above to make the rejection more clear and also to make clear that the different 
The examiner has also added an alternate rejections for amended claim 1 that also read on the claim. 

The examiner interprets, in the broadest reasonable interpretation, the “visualization element (VE)” to be any element that visualizes multiple data points, see MPEP 2111. That is the “visualization element” is any user interface element that can or does visualize stored data. 
The examiner would suggest amending the claims to more clearly define the “visualization element” to be limited to some of the examples given in the specification. 

35 USC 103 Rejection: 
The applicant argues in the response on page 13 that:
First, the visualization element (VE) and the second view are distinct elements that are recited separately in claim 1. The Office Action asserts that the VE is the transformation indicator 612, 614 of Fig. 6, but that the depiction of Fig. 6 is the second view. The transformation indicator(s) 612, 614 form an integral part of Fig. 6, and the visual of Fig. 6 is presented to the user in Jiang along with the rest of Fig. 6. Accordingly, the asserted "second view" of Jiang cannot be provided to the user "in response" to the VE, as the VE and second view in the asserted construction are created at the same time. Accordingly, the asserted construction in the Office Action fails to disclose an example consistent with claim 1.
 
The examiner respectfully disagrees. 
The visualization element is not the second view, the visualization element is part of the second view. The visualization element is each row in the Transaction History View ‘602 of Fig. 6. Fig. 5D shows the sheet before the transform. 

The claim recites: “providing a second view in response to the VE and the data element,” which does not preclude the VE and the data element as being part of the “second view” in fact the data element must be part of the “second view” because the claim requires the “first view and the second view are depictions of the data element at separate points in time”. 
Further, in Jiang the cell data is stored in the table and the transformation for each grid cell is stored the transformation history store, the “visualization element” is determined from the history store and the cell data. Both are retrieved upon the user request for a transformation history. When the request is made the cell data and the history store data are combined and presented to the user in Fig. 6 which is the “second view”, this is the “second view in response to the VE and the data element”. 


The applicant argues in the response on page 13 that:
Second, the asserted VE (the transformation indicator 612, 614) in Jiang is determined independently of the asserted user visualization selection. In Jiang, the transformation indicators 612, 614 depict a number of transformations of a selected types that have been applied to the grid element. Jiang discloses that the transformation history view 602 is presented based on the user selection of the transformation indicators, but the transformation indicators 612, 614 are determined independently of a user selection of the transformation indicators. Accordingly, the asserted construction in the Office Action fails to disclose a visualization element consistent with claim 1.
 
The examiner respectfully disagrees. 

The transformation indicators are context elements of the user interface that are placed there only when there has been an edit to the cells of the spreadsheet, they are not on all columns. For example the other columns of data in Figs. 6 and 8, such as the Gender column and the NationalID column do not have the transformation indicator
Each row in the Transformation History View is a “visualization element” that is added to the interface in response to user selection and the cells in the table [¶ 0055-57, Fig. 6]
For an alternate interpretation transformations 806, 808 in Fig 8. are each a “visualization element” in response to the data element for the cell [¶ 0062, Fig. 8]. 


The applicant argues in the response on pages 13-14 that:
Third, the asserted first view (Fig. 3) and second view (Fig. 6) of Jiang do not disclose depictions of the data element at separate points in time. Jiang discloses the grid at Fig. 3 populated with extracted data from one or more data sources (reference pgph. [0042]), and the depiction of Fig. 6 showing transformation indicators 612, 614 and a transformation history view 602 (reference pgph. [0057]). The data before transformation is depicted within the transformation history view 602 (portion 604 corresponding to an original state of the grid column, reference pgph. [0056]). Thus, the data element at a first point in time is consistently depicted in both views (Fig. 3 and Fig. 6), rather than as a first view depicting a representation of the data element at a first time, and a second view depicting a representation of the data element at a second time, as set forth in claim 1. Accordingly, the asserted construction in the Office Action fails to disclose the first view and the second view depicting the data element at separate points in time. 

The examiner respectfully disagrees. 
The applicant is correct that the data element at a first point in time is consistently depicted in both views (Fig. 3 and Fig. 6). This does not mean that Fig. 3 and Fig. 6 are not different views that show the element at “separate points in time”, in fact the claims do not preclude or prohibit the data element from the first point in time being displayed alongside the data element at a second point in time in the “second view” as shown in Fig. 6. 
The claim recites “data element at separate points in time”, Jiang teaches the data element as being the cell of a spreadsheet, points in the claim is plural meaning more than one or at least two. Jiang teaches at least two points in time displayed in different views, the first point in time is the current, or present, cell value, the second view is the history of the cell, if there is only one edit then there is only one history change to display, however this would still be the same “data element at separate points in time”, namely the current value and at least one previous value. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov